Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 2020/0002914 (Yoshida) in view of Ishihara et al. US 2019/0345697 (Ishihara).
Regarding claim 1, Yoshida teaches a movable structure (excavator 1 of Fig. 1) comprising: 
a moving part pivoting about a predetermined axis (boom 31, arm 33, and bucket 35 are moving parts configured to pivot about pins 37, 38, and 39; see Fig. 1); 
a sensor module provided at the moving part or at a site interlocked with the moving part (sensors 63, 65, and 67 are provided at the boom, arm, and bucket; see Fig. 1; see [0041]-[0043]); and 
a control device controlling the moving part and the sensor module (controller 60 of Fig. 2 controls the excavator and sensors; see [0070]), 
the control device controlling the moving part in such a way that the sensor module takes a first attitude, and giving a calibration instruction to the sensor module (the controller 60 controls the excavator 1 to bring the front work implement 30 into a calibration posture which is a posture comprising target angles for the boom angle sensor 63, the arm angle sensor 65, and bucket sensor 67 in order to carry out a calibration process with examples of calibration postures in Figs. 24-27; see [0073], [0092]-[0098], [0103]-[0117]), 
the sensor module comprising: 
a sensor (sensors 63, 65, 67; see Fig. 1); 
a calibration unit calculating an attitude of the sensor module based on an output signal from the inertial sensor in response to the calibration instruction and generating correction information based on a difference between the calculated attitude and the first attitude (controller 60 includes calibration posture storing section 60a and calibration posture controlling section 60b are used for calibration and calculate a difference between the measured values calculated from the sensors 63, 65, 67 and the target values of the predetermined postures as a calibration angle; see [0103]-[0117]); and 
a correction unit correcting the output signal from the sensor, based on the correction information (if the calibration angle is outside an acceptable range then the detected values from the sensors are corrected to eliminate those differences, wherein the circuitry or controller performing such calculations would reasonably be interpreted as equivalent to a correction unit; see [0103]-[0117]).
Yoshida fails to teach wherein the sensor is an inertial sensor.
Ishihara teaches wherein the sensor is an inertial sensor (sensors on the components of the sensors are inertial sensors; see abstract; [0003]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an inertial sensor as taught in Ishihara into Yoshida in order to gain the advantage of sensors necessary to compute the postures of the work implements as inertial sensors offer higher precision of posture computation enabling higher-level work execution.

Regarding claim 2, Yoshida further teaches wherein the control device transmits information about the first attitude to the sensor module (controller 60 receives the target angles of the calibration posture which are input using a posture target value input screen 143 from a controller monitor which are then provided to a calibration posture storing section 60a and calibration posture controlling section 60b; see [0079]; see Figs. 2 and 14).

Regarding claim 3, Yoshida further teaches wherein the first attitude is a predetermined attitude (the attitudes of Figs. 24-27 are predetermined attitudes; see Figs. 24-27; see [0007], [0073], [0103], [0113]-[0116]).

Regarding claim 4, Yoshida further teaches wherein the control device controls the moving part, based on the output signal from the inertial sensor corrected by the correction unit (the controller 60 controls the work implement 30 using machine control controlling section 60c based on the corrected sensor signals using the calibration posture storing section 60a; see [0103]).

Regarding claim 5, Yoshida further teaches wherein the moving part is one of a boom, an arm, and a bucket (boom 31, arm 33, and bucket 35 are moving parts configured to pivot about pins 37, 38, and 39; see Fig. 1).

Regarding claim 6, Yoshida teaches a sensor module attached to a moving part of a movable structure or a site interlocked with the moving part, the movable structure having the moving part and a control device controlling the moving part, the moving part pivoting about a predetermined axis, the sensor module (excavator 1 comprises boom 31, arm 33, and bucket 35 are moving parts configured to pivot about pins 37, 38, and 39 and controller 60 for controlling the excavator; see Fig. 1) comprising: 
a sensor (sensors 63, 65, 67; see Fig. 1); 
a calibration unit calculating an attitude of the sensor module based on an output signal from the sensor in response to a calibration instruction from the control device and generating correction information based on a difference between the calculated attitude and a first attitude (controller 60 includes calibration posture storing section 60a and calibration posture controlling section 60b are used for calibration and calculate a difference between the measured values calculated from the sensors 63, 65, 67 and the target values of the predetermined postures as a calibration angle; see [0103]-[0117]); and 
a correction unit correcting the output signal from the sensor, based on the correction information (if the calibration angle is outside an acceptable range then the detected values from the sensors are corrected to eliminate those differences, wherein the circuitry or controller performing such calculations would reasonably be interpreted as equivalent to a correction unit; see [0103]-[0117]).
Yoshida fails to teach wherein the sensor is an inertial sensor.
Ishihara teaches wherein the sensor is an inertial sensor (sensors on the components of the sensors are inertial sensors; see abstract; [0003]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an inertial sensor as taught in Ishihara into Yoshida in order to gain the advantage of sensors necessary to compute the postures of the work implements as inertial sensors offer higher precision of posture computation enabling higher-level work execution.

Regarding claim 7, Yoshida teaches a method for calibrating a sensor module, the sensor module including a sensor and provided at a moving part or a site interlocked with the moving part (a method for calibrating the excavator of Fig. 1; see [0073], [0092]-[0098], [0103]-[0117]), the method comprising: 
causing a control device to control the moving part in such a way that the sensor module takes a first attitude (controller 60 of Fig. 2 controls the excavator and sensors to take a calibration posture; see [0070]-[0075]); 
causing the control device to give a calibration instruction to the sensor module (the controller includes a calibration posture storing section 60 and posture controlling section 60b to carry out a calibration process and detect values from the sensors 63, 65, 67 for the calibration process; see [0073]-[0075], [0093]-[0094], [0103]); 
causing the sensor module to calculate an attitude of the sensor module based on an output signal from the sensor in response to the calibration instruction and to generate correction information based on a difference between the calculated attitude and the first attitude (controller 60 includes calibration posture storing section 60a and calibration posture controlling section 60b are used for calibration and calculate a difference between the measured values calculated from the sensors 63, 65, 67 and the target values of the predetermined postures as a calibration angle; see [0103]-[0117]); and 
causing the sensor module to correct the output signal from the inertial sensor, based on the correction information (if the calibration angle is outside an acceptable range then the detected values from the sensors are corrected to eliminate those differences, wherein the circuitry or controller performing such calculations would reasonably be interpreted as equivalent to a correction unit; see [0103]-[0117]).
	Yoshida fails to teach wherein the sensor is an inertial sensor.
Ishihara teaches wherein the sensor is an inertial sensor (sensors on the components of the sensors are inertial sensors; see abstract; [0003]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an inertial sensor as taught in Ishihara into Yoshida in order to gain the advantage of sensors necessary to compute the postures of the work implements as inertial sensors offer higher precision of posture computation enabling higher-level work execution.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868